                                    UNITED STATES DISTRICT COURT

                                     MIDDLE DISTRICT OF LOUISIANA

JAWAAN CHEVALIER (DOC #561624)                                     CIVIL ACTION

VERSUS

ANDRE RILEY                                                        NO. 17-139-JWD-EWD

                                                        RULING

           Before the Court is defendant Andre Riley’s (“Riley” or “Defendant”) Motion in Limine

to Exclude Evidence and Testimony. (Doc. 77.) It is opposed by plaintiff Jawaan Chevalier

(“Plaintiff” or “Chevalier”). (Doc. 83.) For the following reasons, the motion is granted in part,

denied in part and deferred in part.

           First, the Court notes that Defendant has not followed the Court’s local rule to consult

with opposing counsel in advance of filing a motion in limine in order to attempt to avoid filing

such a motion, in whole or in part. 1 Defense counsel is instructed to be familiar with this rule and

abide by it in the future. Nonetheless, the Court will consider Defendant’s motion.

           Defendant seeks to preclude the admission of the following exhibits and/or testimony:



1
    Specifically, this Court’s rule provides:

           The Court finds that there are too many motions in limine filed needlessly. Many of these motions
           could be resolved by the parties communicating with each other before filing.

           Accordingly, before any party in either a civil or criminal case files any motion in limine, the moving
           party shall confer with the opposing party (or any party having an interest to oppose) in a good faith
           effort to resolve the issue(s) amicably. If the parties cannot resolve the issue(s) amicably, the filing
           party must include with his motion a certificate stating that he conferred in a good faith effort to
           resolve the issue(s) amicably and that he was unable to reach an agreement.

           Further, if in spite of the above order, the moving party determines after the filing of an opposition
           to a motion in limine, that there is no longer a dispute, the moving party shall file a motion to
           withdraw his motion in limine from consideration.

Instructions for Filing Motions in Limine in Civil and Criminal Cases before Judge John W. deGravelles,
http://www.lamd.uscourts.gov/sites/default/files/forms/Instructions%20Regarding%20Motions%20in%20Limine.pd
f

                                                              1
   1. Any and All Unexhausted Claims

       Defendant seems to suggest that claims for “emotional and mental distress, pain and

suffering, humiliation, embarrassment and loss of employment opportunities; medical, hospital

and pharmaceutical bills and services[,] past, present, and future; inconvenience; and lost wages”

are “unexhausted claims” and not damages which are recoverable in a 1983 excessive force case.

(Doc. 77-1 at 1-2.) No legal authority is given for this proposition and no factual authority is

given to support Defendant’s contention that the claim for these items is “unexhausted.” Without

more, this part of the motion is denied.

   2. Evidence or Testimony regarding Defendant’s Personnel Records and Disciplinary
      History

       Defendant argues that prior bad acts are inadmissible and, as a general rule, Defendant is

correct. Fed. R. Evid. 404(b). However, Defendant has provided no specific document or piece

of testimony which he wishes to exclude. In his opposition, Plaintiff attaches documents showing

that Defendant was fired from his position at Elayn Hunt for conduct arguably similar to that

alleged in this case. (Doc. 83-1 at 1-14.) These documents show that Defendant appealed his

firing and ultimately resigned in order to avoid being fired. (Id.)

       The Court is unable, based on the documents presented, to determine whether the

incident is sufficiently similar to that of the conduct alleged to have taken place in this case to be

admitted. The Court will hear evidence and argument on this issue at the status conference to be

held on the morning of trial before jury selection. This part of Defendant’s motion is deferred.

See Mack v. Benjamin, No. 13-552, 2015 WL 7313869, at *1 (M.D. La. Nov. 20, 2015).

   3. Testimony of Inmate Lonnie Bryant

       Defendant argues that Mr. Bryant was not present and did not witness the incident and

was not housed with the plaintiff after the incident. Therefore, argues Defendant, Bryant has

                                                  2
nothing to offer that is relevant. Furthermore, Bryant was in a separate incident with Defendant,

and Defendant is fearful he will be questioned about the events surrounding that incident, which

is irrelevant.

        It is apparent from documents provided by Plaintiff (Doc. 83-1 at 1-14) that Bryant was

involved in the incident that got Defendant fired. However, it is impossible, in advance of trial,

to rule on the admissibility of any possible evidence Bryant may have. Needless to say, he will

not be allowed to give speculative or irrelevant testimony. The Court will hear evidence and

argument on this issue at the status conference to be held on the morning of trial before jury

selection.

    4. Testimony of Nedra Chevalier

        Nedra Chevalier is either Plaintiff’s wife or mother. According to Plaintiff, she will be

able to testify regarding injuries she observed on Plaintiff. (Doc. 83 at 7.) Based on this

representation, this part of Defendant’s motion is denied.

    5. Testimony of Tyrone Chevalier

        Again, Plaintiff represents that this witness saw Plaintiff’s injuries and will testify

regarding same. Based on this representation, this part of Defendant’s motion is denied.

    6. Miscellaneous

        Defendant argues for the introduction of certain medical records. See the Court’s ruling

as it pertains to Plaintiff’s motion in limine on the same subject.

        Signed in Baton Rouge, Louisiana, on December 30, 2019.


                                                S
                                          JUDGE JOHN W. deGRAVELLES
                                          UNITED STATES DISTRICT COURT
                                          MIDDLE DISTRICT OF LOUISIANA


                                                   3
